                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MISSOURI
                                   AT JEFFERSON CITY


 JOSEPH BLECHA, on Behalf of Himself and            Case No. _______________
 All Other Similarly Situated,

                 Plaintiff,
                                                    Demand For Jury Trial
         v.

 TSC DIGITAL ENTERTAINMENT, INC.,
 an Arkansas corporation,

                 Defendant.



                    COLLECTIVE AND CLASS ACTION COMPLAINT

       Plaintiff, Joseph Blecha (“Plaintiff”), by and through his attorneys, brings this action on

behalf of himself and all others similarly situated against Defendant, TSC Digital Entertainment,

Inc. (“Defendant” or “TSC”), and alleges, on personal knowledge as to all facts related to him

and upon information and belief as to all other matters, as follows:

                                         INTRODUCTION

       1.       Plaintiff brings this collective and class action on behalf of himself, and all others
similarly situated satellite installation and repair technicians (hereinafter, the “Technicians”),

against Defendant for its unlawful employment scheme that denies Plaintiff and the Technicians,

wages and benefits to which they were (and are) lawfully entitled.

       2.       Specifically, Defendant incorrectly treated Plaintiff and the Technicians as

independent contractors even though they were non-exempt employees, and therefore, inter alia,

failed to reimburse them for job-related expenses, failed to pay them in a timely fashion, and

failed to pay them the legally mandated minimum wage and overtime pay.




            Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 1 of 25
        3.       Pursuant to Section 216(b) of the Fair Labor Standards Act (“FLSA”), Plaintiff

asserts claims for violation of the FLSA, 29 U.S.C. § 201, et seq., as a putative collective action

on behalf of the FLSA Collective as defined below.

        4.       Pursuant to Fed. R. Civ. P. 23, Plaintiff also asserts claims for violations of

Missouri wage and common laws and Arkansas wage and common laws, as a putative class

action on behalf of himself and the classes, as defined below.

        5.       Plaintiff seeks, inter alia, compensatory and/or punitive damages, injunctive and

declaratory relief, pre- and post-judgment interest, statutory and/or liquidated damages, and
reasonable attorneys’ fees and costs.

                                   JURISDICTION AND VENUE

        6.       This Court has original jurisdiction over this matter under 28 U.S.C. § 1331.

Specifically, this action arises under the FLSA, 29 U.S.C. § 201, et seq. This Court has

jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

        7.       Venue is proper in this Court pursuant to 28 U.S.C. §1391 because Defendant: (a)

conducts continuous and systematic business in this district and has intentionally availed itself of

the laws within this district; (b) does substantial business in this district; and (c) is subject to

personal jurisdiction in this district.

                                              PARTIES

        8.       Plaintiff is a resident of Columbus, Cherokee County, Kansas, who was employed

by Defendant and treated as an independent contractor by Defendant from in or around October

2019 until he was terminated for taking on a job request from another company in September 10,

2020. Plaintiff worked for Defendant by installing and repairing residential satellite internet and

television equipment in western Arkansas, eastern Oklahoma, Kansas, and Missouri.

        9.       Defendant is an Arkansas corporation, doing business in western Arkansas,

eastern Oklahoma, Kansas, and Missouri, with its company headquarters located in Fort Smith,

Sebastian County, Arkansas.


                                                    2

             Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 2 of 25
                                  GENERAL ALLEGATIONS

       A.       Employment with Defendant

       10.      Defendant is a satellite entertainment service company that provides installation

and repair services of residential and commercial satellite internet and television equipment to

customers in multiple states, including western Arkansas, eastern Oklahoma, Kansas, and

Missouri.

       11.      Defendant employed Plaintiff and the Technicians to install and repair residential

and/or commercial satellite internet and television equipment in western Arkansas, eastern

Oklahoma, Kansas, and Missouri.

       12.      Plaintiff and the Technicians did not have a written contract to perform work for

Defendant.

       13.      Plaintiff and the Technicians had the ability to work for Defendant indefinitely,

subject to their right to resign and Defendant’s right to terminate them.

       14.      Prior to the start of employment, Defendant conducted background checks on

Plaintiff and the Technicians.

       15.      Defendant directed Plaintiff and the Technicians to create business bank accounts,

so that any payments from Defendant could be directly deposited into their business bank

accounts.

       16.      Plaintiff and the Technicians were required to obtain worker’s compensation

insurance or sign a Certificate of Non-Coverage waiver to work for Defendant. Plaintiff was

specifically informed that if he refused to do so, he would effectively be terminated by being

removed from the scheduling calendar.

       17.      Plaintiff and the Technicians were not required to have any specialized or unique

skill to work for Defendant.

       18.      Plaintiff and the Technicians were required to go through an initial training

program. The training program consisted of attending an online course offered by Defendant for

approximately one week, as well as a field training with a supervisor, called “ride alongs” for

                                                 3

            Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 3 of 25
approximately two weeks. Although the training was mandatory, Plaintiff and the Technicians

were not paid for any of that time.

        19.    The training program provided Plaintiff and the Technicians with a detailed step-

by-step guide on how to do their jobs and how to deal with customers. The steps Plaintiff and

Technicians had to take were as follows: (1) greet the customer; (2) take before pictures; (3) plug

in the modem and walk around the house to test the strength of the Wi-Fi; (4) explain to the

customer what they were going to do; (5) obtain signature from the client that gives permission

for Plaintiff and the Technicians to perform the installation; (6) install the satellite dish pursuant
to certain instructions by Defendant (i.e., mounting only on certain material, digging a hole no

less than certain inches below ground, using certain amount of concrete to secure the dish); (7)

take after pictures; and (8) obtain signature from the client that indicated that the job was

completed. Without the signature from the client, Plaintiff and Technicians did not get paid for

the job.

        20.    Throughout their employment, Plaintiff and the Technicians were required to

attend mandatory training sessions after the initial training program, including trainings on how

to use new software and perform certain repairs.

        21.    Plaintiff and the Technicians were required to work according to the schedule that

was set by Defendant’s schedule.

        22.    For example, when Plaintiff began his employment with TSC, Defendant

scheduled him to work Monday through Friday, from 8:00 a.m. to 8:00 p.m., and one weekend a

month, Saturday and Sunday, from 8:00 a.m. to 8:00 p.m. Thereafter, on or around March of

2020, Defendant unilaterally changed Plaintiff’s schedule and ordered him to work Monday

through Friday, 8:00 a.m. to 8:00 p.m., as well as every other weekend, Saturday and Sunday,

from 8:00 a.m. to 8:00 p.m. Occasionally, he would have to work before 8:00 a.m. and after

8:00 p.m. Essentially, Plaintiff was required to work 14 consecutive days with two days off in

between. The Technicians had schedules which were similar to Plaintiff’s schedule.



                                                   4

           Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 4 of 25
       23.     Plaintiff and the Technicians were essential to the success of Defendant’s

business and their duties were to Defendant’s ability to provide services to its customers because

they provided the services Defendant was selling.

       B.      Experience While Working for Defendant

       24.     Plaintiff and the Technicians received all assignments, called “work orders,” from

Defendant through an application software called “OASIS” that they were required to download

onto their phone.

       25.     Plaintiff and the Technicians had no control over customer volume.
       26.     Plaintiff and the Technicians received as many as six work orders a day with

specific directions on what services to provide.

       27.     Defendant regularly switched, added, and cancelled work orders without asking

Plaintiff and the Technicians.

       28.     Defendant tracked where Plaintiff and the Technicians were at all times through

OASIS.

       29.     Plaintiff and the Technicians were required to inform Defendant through OASIS

when they were on their way to the customer’s location.

       30.     Defendant also inspected the work of Plaintiff and the Technicians to ensure that

jobs were done as instructed by Defendant. Before the work was performed, Plaintiff and the

Technicians were required to take “before” pictures and upload them onto OASIS. After the

work was completed, Plaintiff and the Technicians were also required to take “after” pictures of

their work and upload them onto OASIS. Specifically, they would have to take pictures to show

Defendant how the satellite was mounted, the line of sight to the satellite, and the ground block.

       31.     Defendant sent Plaintiff and the Technicians email reminders with specific

instructions regarding how to take these “quality control” pictures. For example, Defendant

explained the photos should not be taken too closely, but that they must back up a meter or two

to show all parts of the grounding location and connections.



                                                   5

         Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 5 of 25
       32.     Plaintiff and the Technicians were also required to scan the barcodes that were

affixed on the equipment used for the job and upload them onto OASIS.

       33.     If a customer wanted Plaintiff and the Technicians to do additional work other

than what was listed on the work order, Plaintiff and the Technicians would only receive

payment for that additional work if Defendant approved the job.

       34.     If an issue arose regarding an installation or repair that Plaintiff and the

Technicians worked on after they left the customer’s location, Defendant directed them to go

back and fix the problem. If the problem arose from defective equipment, like a modem,
Defendant paid Plaintiff and the Technicians a flat fee, but did not compensate them for their

time. However, if a problem arose for any other reason, Defendant would claim it was a “quality

issue” and did not pay Plaintiff and the Technician for performing the additional required work.

       35.     Aside from installations and repairs, Defendant also directed Plaintiff and the

Technicians to post advertising signs for HughesNet, the satellite internet that TSC installs, at

various locations. Plaintiff and the Technicians were required to take and upload pictures to

OASIS of the advertising signs that they posted. Plaintiff and the Technicians were not paid for

that time but received a $50 bonus if someone called and signed up for HughesNet in response to

a sign posted by them.

       36.     Defendant provided Plaintiff and the Technicians with a t-shirt bearing the

HughesNet logo that they were told to wear while working for Defendant.

       37.     If Plaintiff and the Technicians did not adhere to Defendant’s rules and

procedures, asked to take time off, or if issues arose with respect to the performance of their job,

they were reprimanded and/or disciplined by Defendant.

       38.     For example, when Plaintiff asked for time off, Defendant sent Plaintiff fewer

jobs, thereby reducing his compensation, and/or assigned him a group of jobs that were located

very far away from his residence the following week.




                                                  6

         Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 6 of 25
       39.     In fact, Defendant told Plaintiff and the Technicians, “[c]ompliance with all work

order policy and procedures is required” and “future failure to comply with required

policy/procedure may result in a non-compliance fee.”

       40.     All investment and risk capital were provided by Defendant. Defendant was also

responsible for all financing, the acquisition and/or lease of the physical assets and equipment,

inventory, advertising, and customer service.

       41.     Plaintiff and the Technicians were required to report to Defendant’s offices

located in Fort Smith, Arkansas, at a specified time, to retrieve installation equipment and
purchase tools and parts from Defendant every two weeks.

       42.     For Plaintiff, Defendant’s office was a three-hour drive from his home.

       43.     Defendant provided the installation equipment required to perform the job, which

included, for example, satellites, radios, modems, and tri-mast mounts. Defendant ensured each

piece of equipment handed to Plaintiff and the Technicians was captured and accounted for by

requiring them to: (1) take a sticker with a barcode that was affixed on each box of equipment;

(2) place it on paperwork provided by Defendant once the equipment was used; and (3) return

the paperwork back to Defendant to be scanned into Defendant’s system. Plaintiff and the

Technicians were not able to retrieve the next set of equipment unless the appropriate paperwork

was returned to Defendant.

       44.     On the other hand, Defendant required Plaintiff and the Technicians to purchase

from Defendant other tools and parts necessary to do the installation and repair. The tools and

parts included, for example, wires, cables, cable clips, poles, sealants, and grounding clamps.

Plaintiff and the Technicians were only allowed to purchase the tools and parts from Defendant

and the price was non-negotiable and set by Defendant. The cost of these tools and parts was

directly deducted from the paycheck of Plaintiff and the Technicians in varying amounts, from

approximately $100 to $300 every other pay period.

       45.     Since the beginning of the COVID-19 pandemic, in or around March 2020,

Defendant also required Plaintiff and the Technicians to purchase and wear personal protective

                                                 7

         Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 7 of 25
equipment (“PPE”) when interacting with customers. If a customer complained that Plaintiff and

the Technicians were not wearing PPE, Defendant told them that they would be “decertified,”

i.e., terminated.

        46.     The entire process to retrieve the equipment and purchase the tools and parts from

Defendant took about three hours. However, Plaintiff and the Technicians were not paid for that

time.

        47.     Plaintiff and the Technicians also incurred other job-related expenses, including,

but not limited to, automobile costs and depreciation, gasoline, automobile maintenance and
parts, insurance, and cellular telephone charges to complete their job duties.

        48.     Defendant never reimbursed Plaintiff and the Technicians for any job-related

expenses.

        49.     As a result of its misclassification of Plaintiff and the Technicians as independent

contractors, Defendant issued Plaintiff and the Technicians 1099 tax forms rather than W-2 tax

forms for all taxes on all income they earned from TSC.

        50.     Defendant managed all aspects of its business operations involving Plaintiff and

the Technicians, including dictating which jobs Plaintiff and the Technicians worked, when the

work was completed, how the work was completed, and what equipment to purchase and/or use.

        C.      Plaintiff and The Technicians Were Not Paid Minimum Wage and Overtime
                Pay
        51.     Plaintiff and the Technicians were paid on a piece rate basis per job assigned to

them by Defendant. The amount paid depended on the type of service Plaintiff and the

Technicians were providing. For example, Plaintiff and the Technicians received $115 for an

installation, $50 to $75 for a repair, and $25 for setting up a Wi-Fi extender.

        52.     Defendant paid Plaintiff and the Technicians weekly on a set pay day and direct-

deposited the amount into the business bank accounts that Defendant required them to set up

before starting work for Defendant.



                                                  8

          Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 8 of 25
        53.      As a result of Defendant’s method of compensating Plaintiff and the Technicians,

and its failure to reimburse them for job-related expenses, they did not receive minimum wage

for all hours worked or overtime pay for hours they worked over 40 hours in a given workweek.

        54.      The exact amount of minimum wage and overtime pay that Defendant owes

Plaintiff and the Technicians can be determined, in part, by Defendant’s pay records.

        55.      At all relevant times herein, Defendant unlawfully misclassified Plaintiff and the

Technicians as independent contractors when they were non-exempt employees under federal

and state wage and hour laws.
        56.      Non-exempt employees are entitled to receive minimum wage and overtime pay.

        57.      Plaintiff and the Technicians were not paid for, and still have not been paid,

minimum wage and overtime pay.

        D.       Defendant Terminated Plaintiff
        58.      During the course of his employment, Plaintiff orally complained to Jerry

Reynolds, Jr. (“Mr. Reynolds”), his supervisor and the Operations Manager of TSC, that he was

misclassified as an independent contractor. Specifically, Plaintiff told Mr. Reynolds that TSC

could not require him to work at specific times or restrict him from working for other companies

if TSC classified him as an independent contractor.

        59.      Mr. Reynolds responded by stating that Plaintiff should do as he was told and that

he “would be canned” if he ever decided to take on work from other companies.

        60.      On September 4, 2020, Plaintiff informed Defendant via email that he would be

unavailable to work on September 8 and September 9, 2020.

        61.      On September 8, 2020, Defendant informed Plaintiff that, aside from an email,

Plaintiff should have also contacted the manager via a phone call or text regarding his

unavailability and that Defendant would be reevaluating their working relationship.

        62.      That week, Defendant cancelled all work orders that had been scheduled for

Plaintiff.


                                                   9

             Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 9 of 25
         63.     Because Defendant had cancelled all of Plaintiff’s scheduled work orders for that

week, on September 10, 2020, for the first time during his employment with Defendant, Plaintiff

accepted a job request from another company and informed Defendant that he had done so.

         64.     That same day, September 10, 2020, Defendant terminated Plaintiff.

         65.     In its termination email, Defendant demanded that Plaintiff return all equipment

he had in his possession, and that if the equipment was not in good condition, as determined by

TSC, Defendant would deduct a certain amount from his pay.

         66.     On September 18, 2020, Defendant sent Plaintiff what it claimed to be his “final
pay,” deducting $630 for what Defendant described was the full amount for the poles that

Plaintiff did not return.

                            COLLECTIVE ACTION ALLEGATIONS

         67.     Pursuant to FLSA, 29 U.S.C. § 216(b), Plaintiff’s consent form is attached as

Exhibit A.1 It is likely other individuals will join this case as opt-in Plaintiffs as the case

proceeds.

         68.     Pursuant to FLSA, 29 U.S.C. § 216(b), Plaintiff seeks to certify the following

FLSA Collective:

                 All current and former satellite installation and repair technicians who
                 worked for Defendant and were classified as “independent contractors” at
                 any time within three (3) years prior to the filing of the original Complaint
                 in this action through the date of final judgment.
         69.     Defendant knew or should have known that Plaintiff and the FLSA Collective

performed work for Defendant that required minimum wage and overtime pay. Defendant
operated under a scheme to deprive Plaintiff and the FLSA Collective of minimum wage and

overtime compensation by misclassifying them as independent contractors and failing to

properly compensate them.




1
    Personal contact information has been redacted for privacy reasons.
                                                  10

           Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 10 of 25
       70.     Defendant is liable under the FLSA for failing to properly compensate Plaintiff

and the FLSA Collective, and as such, notice should be sent to the FLSA Collective. In violation

of the FLSA, Defendant has denied minimum wage and overtime pay to numerous similarly

situated current and former satellite installation and repair technicians who would benefit from

the issuance of court-supervised notice of this lawsuit and the opportunity to join. Members of

the FLSA Collective are known to Defendant and should be readily identifiable through

Defendant’s records.

                               CLASS ACTION ALLEGATIONS

       71.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings this

action as a class action on behalf of himself and all others similarly situated.

       72.     Specifically, Plaintiff brings Count III and IV, as a Rule 23 class action on behalf

of himself and the following persons:

               All current and former satellite installation and repair technicians who
               worked for Defendant in Missouri and were classified as “independent
               contractors” at any time within two (2) years prior to the filing of the
               original Complaint in this action through the date of final judgment.
       73.     Specifically, Plaintiff brings Count V, as a Rule 23 class action on behalf of

himself and the following persons:

               All current and former satellite installation and repair technicians who
               worked for Defendant in Missouri and were classified as “independent
               contractors” at any time within five (5) years prior to the filing of the
               original Complaint in this action through the date of final judgment.
       74.     Plaintiff brings Counts VI, VII, VIII, and IX, as a Rule 23 class action on behalf

of himself and the following persons:

               All current and former satellite installation and repair technicians who
               worked for Defendant in Arkansas and were classified as “independent
               contractors” at any time within three (3) years prior to the filing of the
               original Complaint in this action through the date of final judgment.




                                                 11

         Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 11 of 25
       75.        Numerosity: The potential members of the proposed classes are so numerous

that joinder of all members would be infeasible and impracticable. While the precise number of

class members is unknown to Plaintiff at this time, it is estimated that each of the classes above

include at least 20 individuals.

       76.        Ascertainable Class: The proposed classes are ascertainable in that its members

can be identified and located using information contained in Defendant’s payroll and personnel

records.

       77.        Typicality: The claims of Plaintiff are typical of the claims of all members of the
classes because all members of the classes sustained similar injuries and damages arising out of

Defendant’s common course of conduct in violation of the law, and the injuries and damages of

all members of the class were caused by Defendant’s wrongful conduct in violation of the law, as

alleged herein.

       78.        Adequacy: Plaintiff is an adequate representative of the classes, will fairly

protect the interests of the members of the classes, and will vigorously pursue this suit. Plaintiff

has no interests antagonistic to the interests of the other members of the classes, and are not

subject to unique defenses. Plaintiff’s attorneys are competent, skilled, and experienced in

litigating class actions of this kind and other complex litigation.

       79.        Superiority: A class action is superior to all other available methods for fair and

efficient adjudication of this controversy. Individual joinder of all class members is not

practicable, and questions of law and fact common to the class predominate over questions

affecting only individual class members. Each member of the classes has been damaged and is

entitled to recovery by reason of: Defendant’s illegal policy and/or practice of misclassifying

Plaintiff and class members as “independent contractors” and refusing to pay them minimum

wage and overtime pay. A class action will allow those similarly situated to litigate their claims

in the most efficient and economical manner for the parties and the judicial system. Plaintiff is

unaware of any difficulties that are likely to be encountered in the management of this action that

would preclude its maintenance as a class action.

                                                   12

           Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 12 of 25
       80.     Existence of Predominance and Questions of Fact and Law: There are

common questions of fact and law as to the members of the classes which predominate over

questions affecting only individual members of the classes, including without limitation:

                   a. Whether Defendant misclassified Plaintiff and the members of the classes
                      as independent contractors;
                   b. Whether Defendant failed to fully and accurately record the hours worked
                      each day and each workweek by the members of the classes as required
                      under applicable state statutes;
                   c. Whether Defendant violated Missouri wage and common laws by failing
                      to pay Plaintiff and members of the classes all compensation due and
                      owing;
                   d. Whether Defendant violated Arkansas wage and common laws by failing
                      to pay Plaintiff and members of the classes all compensation due and
                      owing;
                   e. Whether Defendant has been unjustly enriched; and
                   f. Whether Defendant is liable to Plaintiff and the members of the classes for
                      damages claimed hereunder, including but not limited to compensatory
                      and/or punitive damages, injunctive and declaratory relief, pre- and post-
                      judgment interest, statutory and/or liquidated damages, and reasonable
                      attorneys’ fees and costs.

                                      CAUSES OF ACTION

                                            COUNT I
                                 Failure to Pay Minimum Wage
                         (Violation of the FLSA, 29 U.S.C. § 201, et seq.)

       81.     Plaintiff repeats and realleges the allegations contained in the preceding

paragraphs as if fully set forth herein.

       82.     At all relevant times herein, Defendant has been and continues to be an employer

within the meaning of the FLSA, 29 U.S.C. §§ 203 and 206.

       83.     The FLSA requires “every employer [to] pay each of his employees who in any

workweek is engaged in commerce” at least the minimum wage. See 29 U.S.C. §§ 206(a)(1).

       84.     Specifically, during the relevant time period, Defendant was required to pay

Plaintiff and members of the FLSA Collective a minimum wage of not less than $7.25 per hour

pursuant to the FLSA. Id.

                                                13

         Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 13 of 25
       85.     Department of Labor regulations provide that “‘wages’ cannot be considered to

have been paid by the employer and received by the employee unless they are paid finally and

unconditionally, or ‘free and clear.’” 29 C.F.R. § 531.35. The FLSA’s minimum wage

requirement is not met “where the employee ‘kicks-back’ directly or indirectly” all or part of the

employer’s wage payment. Id. An FLSA violation occurs “in any workweek when the cost of

[tools of the trade] purchased by the employee cuts into the minimum or overtime wages

required to be paid him under the Act.” Id.

       86.     At all relevant times herein, Plaintiff and members of the FLSA Collective did not
qualify for any exemption from the minimum wage obligations imposed by the FLSA.

       87.     At all relevant times herein, Plaintiff and members of the FLSA Collective are, or

were, employees of TSC – and not independent contractors – and, thus, were entitled to receive

the protections afforded by the FLSA.

       88.     Defendant knew or should have known that Plaintiff and members of the FLSA

Collective were entitled to minimum wage pay under the FLSA.

       89.     Despite this knowledge, Defendant paid Plaintiff and members of the FLSA

Collective a certain percentage of the profits made from the service ultimately purchased and

paid for by the customer, which did not equal or exceed the minimum wage rate.

       90.     In addition to the low rates of compensation, Defendant required Plaintiff and

members of the FLSA Collective to pay for all job-related expenses out-of-pocket and did not

reimburse them for those costs. Thus, the amounts paid to Plaintiff and members of the FLSA

Collective “finally and unconditionally or free and clear” did not equal to or exceed the

minimum wage rate.

       91.     Defendant’s repeated and intentional failure to pay Plaintiff and members of the

FLSA Collective at least the minimum wage for all hours they worked was willful and not done

in good faith within the meaning of the FLSA. See 29 U.S.C. § 260.




                                                14

         Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 14 of 25
        92.    As a result of Defendant’s willful violations of the FLSA, Plaintiff and members

of the FLSA Collective were injured because they did not receive the minimum wages due to

them.

        93.    The exact amount of compensation that Defendant has failed to pay Plaintiff and

members of the FLSA Collective is unknown at this time, as many of the records necessary to

make such precise calculations are in the possession of Defendant or were not kept by

Defendant.

        94.    The FLSA requires employers to make, keep, and preserve records of the wages,
hours, and other conditions and practices of employment, and to preserve such records. Plaintiff

and members of the FLSA Collective are entitled to review their records of hours worked to

determine the exact amount of minimum wages they are owed by Defendant. Absent Defendant

keeping these records as required by law, Plaintiff and members of the FLSA Collective are

entitled to submit their information about the number of hours worked.

        95.    Accordingly, Plaintiff and members of the FLSA Collective seek an award of

unpaid minimum wages, an additional equal amount as liquidated damages as provided by

statute, and reasonable attorneys’ fees and costs as provided by statute.

                                            COUNT II
                                     Failure to Pay Overtime
                         (Violation of the FLSA, 29 U.S.C. § 201, et seq.)

        96.    Plaintiff repeats and realleges the allegations contained in the preceding

paragraphs as if fully set forth herein.

        97.    At all relevant times herein, Defendant has been and continues to be an employer

within the meaning of the FLSA, 29 U.S.C. §§ 203 and 207.

        98.    FLSA required Defendant to pay Plaintiff and members of the FLSA Collective at

least one and one-half times their regular rate of pay for all hours worked in excess of 40 hours

per workweek. See 29 U.S.C. § 207(a)(1).




                                                15

         Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 15 of 25
       99.     Department of Labor regulations provide that “‘wages’ cannot be considered to

have been paid by the employer and received by the employee unless they are paid finally and

unconditionally or ‘free and clear.’” 29 C.F.R. § 531.35. The FLSA’s minimum wage

requirements are not met “where the employee ‘kicks-back’ directly or indirectly” all or part of

the employer’s wage payment. Id. An FLSA violation occurs “in any workweek when the cost

of [tools of the trade] purchased by the employee cuts into the minimum or overtime wages

required to be paid him under the Act.” Id.

       100.    At all relevant times herein, Plaintiff and members of the FLSA Collective did not
qualify for any exemption from the overtime wage obligations imposed by the FLSA.

       101.    At all relevant times herein, Plaintiff and members of the FLSA Collective are, or

were, an employee of TSC – not an independent contractor – and, thus, were entitled to receive

the protections afforded by the FLSA.

       102.    Defendant knew or should have known that Plaintiff and members of the FLSA

Collective was entitled to overtime pay under the FLSA.

       103.    Despite this knowledge, Defendant did not pay Plaintiff and members of the

FLSA Collective at least one and one-half times their regular rate of pay for all hours worked in

excess of 40 hours per workweek.

       104.    Moreover, Defendant required Plaintiff and members of the FLSA Collective to

pay for all job-related expenses out-of-pocket and did not reimburse them for those significant

costs. Thus, Defendant failed to compensate Plaintiff and members of the FLSA Collective at

time-and-one-half their regular rate of pay for hours worked over 40 hours in a workweek.

       105.    Defendant’s repeated and intentional failure to pay Plaintiff and members of the

FLSA Collective overtime wages was willful and was not done in good faith within the meaning

of the FLSA. See 29 U.S.C. § 260.

       106.    As a result of Defendant’s willful violations of the FLSA, Plaintiff and members

of the FLSA Collective were injured because they did not receive overtime wages due to them.



                                                16

         Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 16 of 25
       107.     The exact amount of compensation that Defendant has failed to pay Plaintiff and

members of the FLSA Collective is unknown at this time, as many of the records necessary to

make such precise calculations are in the possession of Defendant or were not kept by

Defendant.

       108.     The FLSA requires employers to make, keep, and preserve records of the wages,

hours, and other conditions and practices of employment, and to preserve such records. Plaintiff

and members of the FLSA Collective are entitled to review their records of hours worked to

determine the exact amount of overtime wages owed to them by Defendant. Absent Defendant
keeping these records as required by law, Plaintiff and members of the FLSA Collective are

entitled to submit his information about the number of hours worked.

       109.     Accordingly, Plaintiff and members of the FLSA Collective seek an award of

unpaid overtime wages, an additional equal amount as liquidated damages as provided by statute,

plus interest, and reasonable attorneys’ fees and costs as provided by statute.

                                           COUNT III
                                 Failure to Pay Minimum Wage
                  (Violation of the MMWL, Mo. Ann. Stat. § 290.500, et seq.)
       110.     Plaintiff repeats and realleges the allegations contained in the preceding

paragraphs as if fully set forth herein.

       111.     At all relevant times, Plaintiff and the members of the class were entitled to the

rights, protections, and benefits provided under the MMWL, Mo. Ann. Stat. § 290.500, et seq.

       112.     The MMWL regulates, among other things, the payment of minimum wage by

employers. Mo. Ann. Stat. § 290.500(3) & (4); Mo. Ann. Stat. § 290.502.

       113.     At all relevant times herein, Defendant was the “employer” of Plaintiff and the

members of the class within the meaning of the MMWL. Mo. Ann. Stat. § 290.500(4).

       114.     At all relevant times herein, Plaintiff and the members of the class were

Defendant’s “employees” within the meaning of Missouri’s wage and hour laws. Mo. Ann. Stat.

§ 290.500(3).


                                                 17

         Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 17 of 25
       115.     Pursuant to the MMWL, employees are entitled to be compensated at the

minimum wage rate set forth under Mo. Ann. Stat. § 290.502 for all hours worked.

       116.     Defendant required Plaintiff and the members of the class to pay all job-related

expenses out-of-pocket and did not reimburse them for those significant costs.

       117.     Defendant, pursuant to its policy and practice, violated the MMWL by refusing

and failing to pay Plaintiff and the members of the class minimum wages as required by Mo.

Rev. Stat. § 290.502.

       118.     Accordingly, Plaintiff and the members of the class seek an award of unpaid
wages, an additional equal amount as liquidated damages as provided by statute, plus interest,

and reasonable attorneys’ fees and costs as provided by statute. Mo. Rev. Stat. § 290.527.

                                          COUNT IV
                                    Failure to Pay Overtime
                  (Violation of the MMWL, Mo. Ann. Stat. § 290.500, et seq.)
       119.     Plaintiff repeats and realleges the allegations contained in the preceding

paragraphs as if fully set forth herein.

       120.     At all relevant times, Plaintiff and the members of the class were entitled to the

rights, protections, and benefits provided under the MMWL, Mo. Ann. Stat. § 290.500, et seq.

       121.     The MMWL regulates, among other things, the payment of minimum wage and

overtime wages by employers. Mo. Ann. Stat. § 290.500(3) & (4); Mo. Ann. Stat. § 290.505.

       122.     At all relevant times herein, Defendant was the “employer” of Plaintiff and the

members of the class within the meaning of the MMWL. Mo. Ann. Stat. § 290.500(4).

       123.     At all relevant times herein, Plaintiff and the members of the class were

Defendant’s “employees” within the meaning of Missouri’s wage and hour laws. Mo. Ann. Stat.

§ 290.500(3).

       124.     Pursuant to the MMWL, employees are entitled to be compensated at a rate of not

less than one and one-half times the regular rate at which such employees are paid for all work

performed in excess of 40 hours in a workweek. Mo. Ann. Stat. § 290.505.


                                                 18

         Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 18 of 25
       125.      Defendant required Plaintiff and the members of the class to pay all job-related

expenses out-of-pocket and did not reimburse them for those significant costs.

       126.      Defendant, pursuant to its policy and practice, violated the MMWL by refusing

and failing to pay Plaintiff and the members of the class overtime wages as required by Mo. Rev.

Stat. 290.505.

       127.      Accordingly, Plaintiff and the members of the class seek an award of unpaid

wages, an additional equal amount as liquidated damages as provided by statute, plus interest,

and reasonable attorneys’ fees and costs as provided by statute. Mo. Rev. Stat. § 290.527.
                                         COUNT V
                       Unjust Enrichment Under Missouri Common Law
       128.      Plaintiff repeats and realleges the allegations contained in the preceding

paragraphs as if fully set forth herein.

       129.      Under Missouri law, to recover on a claim of unjust enrichment, a party must

show: (1) that the defendant was enriched by the receipt of a benefit; (2) that the enrichment was

at the expense of the plaintiff; and (3) that it would be unjust to allow the defendant to retain the

benefit.

       130.      Defendant has received and benefited from the uncompensated labor of Plaintiff

and the members of the class, such that to retain said benefit without compensation would be

inequitable and rise to the level of unjust enrichment.

       131.      At all relevant times herein, Defendant devised and implemented a plan to

increase its earnings and profits by fostering a scheme of securing work from Plaintiff and the

members of the class without paying them the minimum wage for all hours worked and overtime

pay for all hours worked over 40 hours per workweek.

       132.      Additionally, Plaintiff and the members of the class have advanced certain

payment for obligations which were owed by Defendant for significant costs and expenses which

were necessary for the operation of Defendant’s business, including, but not limited to,

automobile costs and depreciation, gasoline expenses, automobile maintenance and parts,


                                                  19

           Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 19 of 25
insurance, cellular telephone charges, and other equipment necessary and expenses to complete

their job duties.

        133.    At the same time, Defendant retained benefits resulting from its refusal to pay its

legal obligations and business expenses as an employer, including, but not limited to, workman’s

compensation contributions, workman’s compensation benefits, unemployment insurance

payments, unemployment insurance, and wages.

        134.    Contrary to all good faith and fair dealing, Defendant encouraged Plaintiff and the

members of the class to perform work during the day while failing to pay minimum wage for all
hours they worked and overtime wages for all hour worked over 40 hours per workweek.

        135.    By reason of having secured the work and efforts of Plaintiff and the members of

the class without paying minimum wage for all hours worked and overtime wages for all hour

worked over 40 hours per workweek, Defendant enjoyed reduced overhead with respect to its

labor costs, and therefore realized additional earnings and profits to its own benefit, and to the

detriment of Plaintiff and the members of the class.

        136.    Defendant retained and continue to retain such benefits contrary to fundamental

principles of justice, equity, and good conscience.

        137.    As a result, Plaintiff and the members of the class are entitled to judgment in an

amount equal to the benefits unjustly retained by Defendant.

                                          COUNT VI
                          Failure to Pay Wages For All Hours Worked
               (Violation of the AMWA, Ark. Code. Code Ann. § 11-4-201, et seq.)
        138.    Plaintiff repeats and realleges the allegations contained in the preceding

paragraphs as if fully set forth herein.

        139.    Under Arkansas law, employees are entitled to be compensated at the minimum

wage rate set forth under Ark. Code Ann. § 11-4-210 for all hours worked.

        140.    Defendant failed to properly compensate Plaintiff and the members of the class by

failing to pay minimum wage for all hours work in any one week.


                                                 20

         Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 20 of 25
       141.     Defendant willfully violated the provisions of Ark. Code Ann. § 11-4-218 and is

therefore liable to Plaintiff and the members of the class.

       142.     As a result of Defendant’s unlawful acts as described herein, Plaintiff and the

members of the class have been deprived of compensation for all time worked and is entitled to

costs and attorneys’ fees.

                                        COUNT VII
                                  Failure to Pay Overtime
              (Violation of the AMWA, Ark. Code. Code Ann. § 11-4-201, et seq.)
       143.     Plaintiff repeats and realleges the allegations contained in the preceding

paragraphs as if fully set forth herein.

       144.     Ark. Code Ann. § 11-4-211 provides, in relevant part: “[N]o employer shall

employ any of his or her employees for a work week longer than forty (40) hours unless the

employee receives compensation for his or her employment in excess of the hours above

specified at a rate not less than one and one-half times the regular rate of pay at which he or she

is employed.”

       145.     Defendant failed to properly compensate Plaintiff and the members of the class by

failing to pay overtime for hours worked in excess of 40 hours in any one week.

       146.     Defendant willfully violated the provisions of Ark. Code Ann. § 11-4-218 and is

therefore liable to Plaintiff and the members of the class.

       147.     As a result of Defendant’s unlawful acts as described herein, Plaintiff and the

members of the class have been deprived of compensation for all time worked and is entitled to

costs and attorneys’ fees.

                                          COUNT VIII
                                  Failure to Timely Pay Wages
                       (Violation of AMWA, Ark. Code Ann. § 11-4-405)
       148.     Plaintiff repeats and realleges the allegations contained in the preceding

paragraphs as if fully set forth herein.



                                                 21

         Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 21 of 25
       149.    Ark. Code Ann. § 11-4-405 states, in relevant part: “an employer that discharges

an employee is required to pay all wages due by the next regular payday.”

       150.    Defendant failed to properly compensate Plaintiff and the members of the class

the minimum wage for all hours worked and overtime for all hours worked in excess of 40 hours

in any one week.

       151.    Defendant still has not properly compensated Plaintiff and the members of the

class a minimum wage for all hours worked and overtime for all hours worked in excess of 40

hours in any one week, even after it discharged Plaintiff and members of the class.
       152.    Accordingly, Defendant violated Ark. Code Ann. § 11-4-405 and is liable to

Plaintiff and the members of the class “double the wages due.”

       153.    As a result of Defendant’s unlawful acts, Plaintiff and the members of the class

have been deprived of compensation in an amount to be determined at trial, and is entitled to

costs, liquidated damages, reasonable attorneys’ fees, and any other damages and/or penalties as

provided to them under Arkansas law.

                                        COUNT IX
                      Unjust Enrichment Under Arkansas Common Law
       154.    Plaintiff repeats and realleges the allegations contained in the preceding

paragraphs as if fully set forth herein.

       155.    Under Arkansas law, to recover on a claim of unjust enrichment, a party must

show: (1) the plaintiff suffered a detriment; (2) the defendant received money from the plaintiff

to which it was not entitled and which should be restored to the plaintiff; (3) there was some

operative act, intent, or situation that made the alleged enrichment of the defendant unjust and

inequitable; and 4) the amount by which the defendant was unjustly enriched.

       156.    Defendant has received and benefited from the uncompensated labor of Plaintiff

and the members of the class, such that to retain said benefit without compensation would be

inequitable and rise to the level of unjust enrichment.



                                                 22

         Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 22 of 25
       157.    At all relevant times herein, Defendant devised and implemented a plan to

increase its earnings and profits by fostering a scheme of securing work from Plaintiff and the

members of the class without paying them the minimum wage for all hours worked and overtime

pay for all hours worked over 40 hours per workweek.

       158.    Additionally, Plaintiff and the members of the class has advanced certain payment

for obligations which were owed by Defendant for significant costs and expenses which were

necessary for the operation of Defendant’s business, including, but not limited to, automobile

costs and depreciation, gasoline expenses, automobile maintenance and parts, insurance, cellular
telephone charges, and other equipment necessary and expenses to complete their job duties.

       159.    At the same time, Defendant retained benefits resulting from its refusal to pay its

legal obligations and business expenses as an employer, including, but not limited to, workman’s

compensation contributions, workman’s compensation benefits, unemployment insurance

payments, unemployment insurance, and wages.

       160.    Contrary to all good faith and fair dealing, Defendant encouraged Plaintiff and the

members of the class to perform work during the day while failing to pay minimum wage for all

hours they worked and overtime wages for all hour worked over 40 hours per workweek.

       161.    By reason of having secured the work and efforts of Plaintiff and the members of

the class without paying minimum wage for all hours worked and overtime wages for all hour

worked over 40 hours per workweek, Defendant enjoyed reduced overhead with respect to its

labor costs, and therefore realized additional earnings and profits to its own benefit, and to the

detriment of Plaintiff and the members of the class.

       162.    Defendant retained and continue to retain such benefits contrary to fundamental

principles of justice, equity, and good conscience.

       163.    As a result, Plaintiff and the members of the class are entitled to judgment in an

amount equal to the benefits unjustly retained by Defendant.




                                                 23

         Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 23 of 25
                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated, prays for

judgment against Defendant as follows:

       1.      Certification of the proposed FLSA Collective and Rule 23 classes;

       2.      Appointment of Plaintiff as representative of the FLSA Collective and Rule 23

classes, and Plaintiff’s counsel as counsel of the proposed FLSA Collective and Rule 23 classes;

       3.      Compensatory and/or punitive damages in favor of Plaintiff, the FLSA Collective,

and the classes, including actual damages, arising from Defendant’s wrongful and illegal

conduct;

       4.      An accounting by Defendant to Plaintiff, the FLSA Collective and the classes the

amount of damages incurred by them;

       5.      Injunctive and declaratory relief;

       6.      Pre-judgment and post-judgment interest as may be allowed by law;

       7.      Statutory and/or liquidated damages;

       8.      An award of reasonable attorneys’ fees as provided by applicable law;

       9.      All costs of suit; and

       10.     Such other and further relief as the Court deems just and proper.
                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: January 11, 2021                        EDGAR LAW FIRM LLC

                                               /s/ John F. Edgar
                                               John F. Edgar         MO #47128
                                               Ryan J. Loehr         MO #66563
                                               2600 Grand Blvd., Suite 440
                                               Kansas City, MO 64108
                                               Telephone: 816-531-0033
                                               Facsimile: 816-531-3322
                                               Email: jfe@edgarlawfirm.com
                                                       rjl@edgarlawfirm.com



                                                 24

           Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 24 of 25
                            James E. Miller (Pro Hac Vice to be submitted)
                            Laurie Rubinow (Pro Hac Vice to be submitted)
                            SHEPHERD FINKELMAN MILLER
                             & SHAH, LLP
                            65 Main Street
                            Chester, CT 06412
                            Telephone: (860) 526-1100
                            Facsimile: (866) 300-7367
                            Email: jmiller@sfmslaw.com
                                   lrubinow@sfmslaw.com

                            Chiharu G. Sekino (Pro Hac Vice to be submitted)
                            SHEPHERD, FINKELMAN, MILLER
                             & SHAH, LLP
                            1230 Columbia Street, Suite 1140
                            San Diego, CA 92101
                            Telephone: (619) 235-2416
                            Facsimile: (866) 300-7367
                            Email: csekino@sfmslaw.com

                            Monique Olivier (Pro Hac Vice to be submitted)
                            OLIVIER SCHREIBER & CHAO LLP
                            201 Filbert Street, Suite 201
                            San Francisco, CA 94133
                            Telephone: (415) 484-0980
                            Email: monique@osclegal.com




                              25

Case 2:21-cv-00019-WJE Document 1 Filed 01/12/21 Page 25 of 25
